DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 12 recites that the coupling portion is connected to the machine interface of a CNC lathe.  It is generally understood that the machine tool recited in claim 1 is further limited to be a CNC lathe.  Yet, the claim does not specify this and it should be corrected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “substantially intersects the rotational axis” in Line 3.  The metes and bounds of substantially intersecting the rotational axis are not clearly delineated.  Appropriate correction required.
Claim 5 recites “arranging the insert such that the main cutting edge is located at an intersection between the front surface and the top surface” in Lines 9-10.  The arranging of the insert is not what locates the cutting edge relative to the intersection of the front surface and the 
Claim 13 recites “a distance between the coupling portion and the blade is over a continuous range.”  The metes and bounds of this limitation are not clearly delineated.  It is not clear how the distance between the coupling portion and blade portion is considered over a range, let alone a continuous range.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA).
(Claim 1) Maier suggests a method for cutting a groove of a predetermined groove width in a work piece in the disclosure of a cutoff or grooving tool in Figure 9.  The method includes the steps of: providing a metallic work piece (4) having a peripheral surface (Figs. 4-6, showing workpiece in chuck of a lathe); providing a grooving tool (Fig. 9) including a blade portion (24) having a constant or substantially constant blade width, the blade portion (24) being a singular body (Fig. 9), and an insert (21) having a maximum insert width defined by a main cutting edge 

    PNG
    media_image1.png
    621
    851
    media_image1.png
    Greyscale

The AAPA discloses feeding a blade portion (2) of a grooving tool (1) into a rotating workpiece (18, 31, 24) having a rotational axis (A).  The grooving tool cuts a groove into the workpiece (Figs. 1-4; Written Description at pages 12-13).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with the grooving operation as taught by the AAPA in order to form a groove in or cut off a part of a workpiece.
(Claim 2) Maier discloses a tool for cutting off (Col. 7, Lines 26-27).  It is inherent that in the cutting off operation done on a lathe that the cutting edge intersect the rotational axis of the workpiece.  It is worth noting that the grooving operation is not really grooving at the point of cutoff as no groove is left over.
(Claim 5) Maier discloses an insert (21) with a top surface and an opposite bottom surface, a front surface and an opposite rear surface, a first side surface and an opposite second side surface (see annotated Fig. 9 below).  The method includes positioning the insert (21) such that the front surface is facing the feed direction (X-axis direction in Fig. 6) and such that the bottom surface is facing the machine interface (26; Fig. 6); arranging the insert (21) such that the see also (AAPA Fig. 4).

    PNG
    media_image2.png
    772
    872
    media_image2.png
    Greyscale

(Claim 6) The modified method of Maier discloses an insert for cutting off that is less than the radius of the workpiece.  As such, the insert would be entirely within the groove during the grooving/cutting off operation.  see (Maier Fig. 6; AAPA Fig. 4).
(Claim 7) The method includes moving the grooving tool (along the X-axis direction in Fig. 6) such that a second mid-plane (plane parallel to directional arrow 12 in Fig. 9) of the blade portion moves closer to the rotational axis of the workpiece (4).  The second mid-plane of the blade portion is substantially equidistant between opposite third and fourth surfaces (surface of blade portion under the front of insert and the opposing surface).
(Claim 8) The modified method of Maier includes the step of arranging the grooving tool such that the main cutting edge (22) is substantially parallel to the rotational axis (Figs. 6, 9).
(Claims 10 and 14) The modified method of Maier includes the steps of selecting the grooving tool such that the blade portion includes opposite first and second surfaces (annotated Fig. 9 below), wherein the blade width is defined as a shortest distance between the first and second surfaces; opposite third and fourth surfaces (annotated Fig. 9 below); a fifth surface and an opposite blade portion end (annotated Fig. 9 below), wherein the blade width is substantially constant from the fifth surface up to the blade portion end (annotated Fig. 9 below); and an insert seat separating the third surface and the fifth surface (annotated Fig. 9 below); selecting the grooving tool such that the insert (21) comprises a rake face (on top surface), and a main clearance surface (on front surface); positioning the insert (21) in the insert seat such that the main clearance surface and the third surface are facing the same direction (annotated Fig. 9 below); an   d arranging the blade portion (24) such that a shortest distance from the fifth surface to the opposite blade portion end is greater than a shortest distance from the third surface to the fourth surface (annotated Fig. 9 below).

    PNG
    media_image3.png
    621
    851
    media_image3.png
    Greyscale

(Claim 11) The modified method of Maier includes the steps of selecting the grooving tool (Fig. 9) such that the grooving tool includes a coupling portion (25) suitable to be connected .
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA) further in view of Wertheim (US Patent No. 5,775,854).
(Claim 3) While the movement of the main cutting edge towards the rotational axis along a straight path is inherent to grooving and cutoff operations, the modified method in the Maier reference does not explicitly disclose the straight path.
Wertheim discloses a grooving or cutoff operation with movement of the main cutting edge towards the rotational axis along a straight path (Fig. 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with the grooving operation as taught by Wertheim in order to cut a straight groove and/or efficiently cut off a part of the workpeice leaving flat surfaces on the remaining portion of the workpiece and the part cut off.
(Claim 4) It is also inherent that the width of the cutting edge defines the width of the groove and the walls of the groove are perpendicular to the rotational axis.  Yet, the explicit disclosure is easily found within the prior art.  Wertheim discloses the width of the cutting edge defining the width of the groove and the walls of the groove being perpendicular to the rotational axis (Fig. 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with the grooving operation as taught by Wertheim in order to cut a straight groove and/or efficiently cut off a part of the workpeice leaving flat surfaces on the remaining portion of the workpiece and the part cut off.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA) further in view of Hyatt et al. (US Patent No. 7,416,372 B2).
The modified method of Maier includes the steps of selecting the grooving tool (Fig. 9) such that the grooving tool includes a coupling portion (25) suitable to be connected to a machine interface (13, 26); and connecting the coupling portion to a machine interface of a machine tool that is a lathe (Fig. 6).  Maier does not explicitly disclose a computer numerical control (“CNC”) lathe.
Hyatt et al. discloses a CNC lathe (Col. 3, Lines 16-17).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with a lathe actuated by CNC as disclosed by Hyatt et al. in order to provide automated control to the cutting operations.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maier (US Patent No. 6,715,386 B2) in view of the Applicant’s Admitted prior Art (AAPA) further in view of Zinner (US Patent No. 5,031,492).
The modified method of Maier includes the steps of selecting the grooving tool such that the grooving tool includes a tool block (19); arranging the tool block such that the tool block includes a coupling portion (25) arranged to be connected to a machine interface (13, 26).  While it isn’t ultimately clear what is meant by the grooving tool being arranged such that a distance between the coupling portion and the blade portion can be chosen over a continuous range, the blade portion is fixed in place via screws such that it is immovable while in its connected state such that a distance is incapable of being changed.
Zinner discloses means (3) for clamping a blade portion that permits the blade portion to be adjusted along its holder slot (Figs. 1, 2).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the method disclosed in Maier with means for providing adjustment as suggested by Zinner in order to provide adjustment flexibility of the blade portion.
Response to Arguments
Applicant's arguments filed September 6, 2021 have been fully considered but they are not persuasive.  Relative to the indefiniteness rejection of claim 2, Applicant contends that the written description of the present application provides a definition for the phrase “substantially intersects.”  Applicant argues that the Maier reference fails to disclose a singular body blade portion that is elongated in the manner claimed in amended claim 1.  Examiner disagrees.
While Applicant is entitled to act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  See Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357 (Fed. Cir. 1999).  The phrase “substantially intersects” in claim 2 is not clearly defined in the written description as purported by Applicant.  The proffered definition is not clear as it appears to suggest there are two ranges that meet the definition, one more preferable than the other.  (Written Description at Page 6, Lines 12-14).  The mere fact that both disclosed ranges appear to be the same is outweighed by the lack of clarity of the proffered definition explicitly stating the range as a preference.  If Applicant desires an interpretation other than the ordinary meaning of intersecting the rotational axis of the work 
Relative to the prior art rejection, Applicant only offers conclusory argument alleging that the Maier reference fails to disclose a singular body and the body being more elongated in one direction than another as per amended claim 1.  Examiner set forth a prima facie case of obviousness describing how the blade portion meets the claimed elongation dimensions.  The claim does not set forth surfaces that measurements are taken from or state that the dimensions are the maximum dimensions of the blade portion in the claimed directions.  The illustrated blade portion (24) is a singular body.  It is not clear how Applicant interprets it as being other than singular.  Thus, the prior art of record reads upon the claimed apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN RUFO/Primary Examiner, Art Unit 3722